Citation Nr: 1643502	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-08 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial compensable evaluation prior to March 27, 2012, and in excess of 10 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran and his wife testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the June 2014 supplemental statement of the case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks mental health treatment for his PTSD from Dr. T., a private PhD.  In a January 2016 report, Dr. T. indicated that the Veteran cannot work as a result of his PTSD.  Also, at the Board hearing, the Veteran testified that he cannot work due to his PTSD symptoms.  The Board finds that the report from Dr. T. and the Veteran's testimony reasonably raise the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, an opinion addressing the Veteran's functional impairment should also be obtained on remand.

A remand is also required to obtain a new VA examinations regarding the issues of increased ratings of PTSD and hearing loss.  The most recent VA examination to assess the Veteran's PTSD was in May 2014.  The most recent report from Dr. T., dated in January 2016, indicates that Dr. T. feels that the Veteran's symptoms have worsened since the VA examination.   Dr. T. noted increased panic attacks, flattened affect, memory impairment, and frequent mood shifts, among other increased problems.

Regarding the claim for an increased rating for hearing loss, the Veteran last underwent a VA examination in April 2014.  While there was some confusion expressed at the Board hearing about whether the Veteran's last examination was in 2012 or 2014, there are VA records that show an audio examination dated April 14, 2014 at the Detroit VA Medical Center.  The report makes it clear that the Veteran was present for the examination.  Regardless, at the Board hearing, the Veteran testified that his hearing has deteriorated "quite dramatically since 2014."

Overall, the evidence appears to suggest that the Veteran's PTSD and hearing loss have worsened since the most recent examinations of these disabilities.  Thus, the AOJ should arrange for VA examinations to determine all current manifestations and the current severity of his PTSD and hearing loss.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As the Veteran is entitled to new VA examinations where there is evidence that his disabilities have worsened since the last examination, the Board must remand this matter to afford him an opportunity to undergo VA examinations to assess the current nature, extent, and severity of his service-connected PTSD and hearing loss disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claim.
2.  Ensure compliance with the duty to notify and the duty to assist on the claim for a TDIU rating due to his service-connected PTSD.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected PTSD.  The Veteran lives part of the year in Michigan and part of the year in Florida.  He testified that from approximately November through May each year he is in Florida near the Bay Pines, Tampa, and Sarasota VA facilities.  Therefore, steps should be taken to ensure that the Veteran is scheduled for an examination at the VA medical center convenient to the Veteran.  The entire record must be reviewed in conjunction with the examination.

(a) The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's PTSD.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency and severity of the Veteran's PTSD symptoms.  
(b) The examiner should also specifically comment upon the effect of the service-connected disability upon his occupational functioning.  The examiner should consider and discuss as necessary the opinion from Dr. T. in January 2016.

A provider must include rationale for all opinions.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected hearing loss.  The Veteran lives part of the year in Michigan and part in Florida.  He testified that from approximately November through May each year he is in Florida near the Bay Pines, Tampa, and Sarasota VA facilities.  Therefore, steps should be taken to ensure that the Veteran is scheduled for an examination at the VA medical center convenient to the Veteran.  The entire record must be reviewed in conjunction with the examination.

In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational functioning.

The examiner must explain the rationale for all opinions.

5.  After completing the requested actions, and any additional notification and/or development action deemed warranted, refer the Veteran's PTSD claim to the Director of Compensation for extra-schedular consideration.   

The Director should be asked to consider all of the evidence of record to make a specific determination as to whether the evidence establishes that the Veteran's service-connected psychiatric disability renders him unable to secure or follow a substantially gainful occupation, so as to warrant an award of extraschedular TDIU; and to make a determination as to whether the Veteran is entitled to a rating in excess of 10 percent for PTSD on an extraschedular basis.

6.  Thereafter, the RO should re-adjudicate the claims of increased ratings for PTSD, to include TDIU, and for bilateral hearing loss.  If any benefit sought is not granted in full, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




